Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 11/15/2021.
2. Claims 1-20 are pending in the application.
3. Claims 1-8 are elected for examination. 
4. Claims 9-20 are withdrawn from consideration. 
5. Claims 1-8 have been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Flaharty et al hereafter Flaharty (US pat. App. Pub. 20130301872) and in view of Earhart (US pat. App. Pub. 20170262180).  
7.	As per claim 1, Flaharty discloses a method for assembling a computing device, the method comprising: initiating a board management controller of the computing device, the board management controller having at least one fuse; forming data to control a video display operatively connected to the computing device to show an image of a watermark (paragraphs: 12-13, 31, 45, and 57; wherein it emphasizes that a board controller having one fuse to control a video display to show an image of watermark); modifying the computing device; blowing the at least one fuse in response to modifying the computing device; and adjusting the watermark in response to blowing the at least one fuse (paragraphs: 45-47, 53, and 75; wherein it elaborates that when the watermark is tampered or modified then the fuse will break and the watermark will be adjusted to reuse in the video image). Although, Flaharty mentions breaking the fuse during tampering of the watermark. He does not expressly mention blowing the fuse. However, in the same field of endeavor, Earhart discloses blowing the fuse (paragraphs: 86, and 87). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Earhart’s teachings of blowing the fuse with the teachings of Flaharty, for the purpose of effectively protecting the board management of video display from the unauthorized tempering.  

9.	As per claim 3, Flaharty discloses the method, wherein the adjusting the watermark comprises replacing the watermark with a second watermark, wherein the second watermark defines a second modification to the computing device (paragraphs: 13, 45).  
10.	As per claim 4, Flaharty discloses the method, wherein the at least one fuse is a one-time programmable fuse (paragraphs: 38, 43).  
11.	As per claim 5, Flaharty discloses the method, further comprising displaying the watermark to a user of the computing device (paragraphs: 47, 58).  
12.	As per claim 6, Flaharty discloses the method, further comprising at least one of: disabling network connectivity of the computing device; generating periodic resets of the computing device; and preventing startup of the computing device, in response to at least one fuse not being blown (paragraphs: 12, 41, 57).  
13.	As per claim 7, Flaharty discloses the method, further comprising blowing a plurality of fuses in the board management controller, the blowing the fuses comprising creating an open circuit in the fuse (paragraphs: 28, 60).  
14.	As per claim 8, Flaharty discloses the method, wherein base management controller comprises a plurality of fuses and wherein a second fuse cannot be blown until a first fuse is blown (paragraphs: 50, 67).
Citation of References
The following references are cited but not been replied upon for this office action: 
Cocchi et al (US pat. app. Pub. 20190222878): discusses controlling a group of the client devices to switch at least one client device of the group of client devices from a first conditional access system to a second conditional access system or to update conditional access parameters such as keys or watermarking parameters is disclosed.  
Chalamala et al (US pat. App. Pub. 20120300975): elaborates that detecting the watermark in an electronic media, wherein the electronic media had gone through various kinds of attacks and their combinations thereof which may not be known while detecting the watermarks. The watermark detection system and method can be trained to detect or reject a particular pattern. The watermark detection system and method are based on correlation and are useful in any kind of digital watermarking applications. The watermark detection system and method perform well even when the amount of distortion is not precisely known, wherein the disclosure provides a set of templates or correlation filters, being designed for detection of watermark to cover any kind and combination of attacks.  
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436